Earl Warren: Number 93, Henry T. McKinney versus the Missouri-Kansas-Texas Railroad Company et al. Mr. Laughlin.
John G. Laughlin, Jr.: Mr. Chief Justice, may it please the Court. The writ of certiorari in this case brings before the Court an action by Mr. McKinney, an honorably discharged veteran, to enforce against his employer, certain re-employment rights assertedly arising under the Universal Military Training and Service Act of 1951. The case was before the District Court on a motion to dismiss filed by the respondent railroad and the intervening Brotherhood of Railway and Steamship Clerks. The complaint includes a copy or a duplicate of the collective bargaining agreement between the brotherhood and the employer -- employing railroad. The facts as set out in the complaint and the relevant provisions of the bargaining agreement may be summarized as follows. On and prior to September 25, 1950, McKinney was employed by the railroad as a relief clerk chief caller. This position falls within group 3 of the three group classifications of employees set out in Rule 1 of the collective bargaining agreement. On September 25, 1950, Mr. McKinney left his employment for purposes of training and service in the Armed Forces of the United States. Approximately two weeks prior to his discharge, two positions in the respondent's employment, that of bill clerk and that of assistant cashier, became available and were bulletined or advertised on September 8 and 10, 1952. Both of these positions came within group --
William O. Douglas: Those are prior to his discharge.
John G. Laughlin, Jr.: I beg your pardon.
William O. Douglas: Prior to his discharge?
John G. Laughlin, Jr.: The record merely shows that these -- these positions were vacant, the -- whether they are new positions or as a result of discharge, it does not appear.
William O. Douglas: Prior to his discharge?
John G. Laughlin, Jr.: Prior to his discharge from the Armed Forces, that's correct. He was --
William O. Douglas: The advertisement took place prior to his discharge.
John G. Laughlin, Jr.: That's right. Advertised on --
Speaker: (Inaudible)
John G. Laughlin, Jr.: No, sir. The petitioner entered the Armed Forces on September 25, 1950. The positions were bulletined on September 8 and 10 of 1952. This was two weeks -- approximately two weeks prior to his discharge from the Armed Forces.
Speaker: (Inaudible)
John G. Laughlin, Jr.: He came back to work or he resumed his employment on October 7th of 1952. Both these positions come within group 1 of the classification of positions in the collective bargaining agreement. In general, both -- both positions represent advancements over the group 2 position both in terms of the desirability of the work and in terms of remuneration. In the matter of filling group 1 vacancies, the collective bargaining agreement in Rule 1 (3) (A) provides that group 2 employees shall be entitled to preference over non-employees based upon fitness and ability. Because the petitioner's absence in the Armed Forces, he was unable to make application for either or both of these positions as would have been his right had he been present. In fact, both positions were filled by non-employees. Upon his return from the Armed Forces, he made his application for re-employment as was his right under the statute and was in fact reemployed and resumed his employment on October 7 of 1952. At that time, he was permitted to displace the appointee of November 22, that is the non-employee hired to fill the vacancy in the assistant cashier's position. He was given a seniority date in this group 1 position of October 7, 1952 and he immediately protested this to his employer claiming that he was entitled to an earlier seniority date of either September 8 or 10, 1952 when the two positions in group 1 were first bulletined or advertised. His protest to the employer was without avail. Thereafter, he continued in -- to occupy the position of assistant cashier until September of 1953. At this time or in September 2, he was -- he had learned that the position of assistant cashier was in the process of abolishment. He requested or made application to his employer that he'd be permitted under the -- under Rule 23 of the collective bargaining agreement to exercise his seniority right to -- and to displace the bill clerk who, at that time, continued to be the appointee of the -- preceding September 15. This request by Mr. McKinney was likewise denied by his employer solely on the ground that -- with the seniority date of October 7, 1952, he was junior to the incumbent bill clerk and therefore, he had no rights to bump the bill clerk under the bills of the collective bargaining agreement.
Earl Warren: Mr. Laughlin, may I ask this? Supposed they had given this job to another person while he was in the service, would he have had any right to demand that position when he got out of the service?
John G. Laughlin, Jr.: It depend, I think, Your Honor, upon whether the person came from group 1 or group 2. If the position had been filled by a group 1 employee, I think he would have no claim to the position.
Earl Warren: Let's say it was from the same group that he was in.
John G. Laughlin, Jr.: From the same group as he was?
Earl Warren: Yes.
John G. Laughlin, Jr.: Well, his right in those circumstances, I think, would either evolve upon -- or turn upon a matter of seniority, exclusively seniority. Now, this, I say, not -- not on the basis of any rule in the agreement itself but the -- the general provision dealing with promotions says that promotions shall be based upon seniority, fitness and ability. So, if we could assume that the two group -- two -- two group to employees had equal fitness and ability, then in no circumstances, I think, the promotion would go to the one who was senior.
Earl Warren: Well, have you the right to assume that if -- if the employer has the choice and has the right to -- to base his promotion on -- on fitness?
John G. Laughlin, Jr.: If the employer has his -- has -- has the choice?
Earl Warren: Yes, has the right to base the promotion upon fitness.
John G. Laughlin, Jr.: Yes, but --
Earl Warren: Has he in this case?
John G. Laughlin, Jr.: Has he based the promotion upon --
Earl Warren: No, no, does the employer have the right in this case to base the promotion upon fitness for the position?
John G. Laughlin, Jr.: Well, fitness and ability are factors along with seniority --
Earl Warren: Yes. Well, does that --
John G. Laughlin, Jr.: -- and --
Earl Warren: -- not mean choice?
John G. Laughlin, Jr.: Well, I think it gives a certain amount of discretion to the employer but because of the seniority concept, I do not think it is unbridled or unfettered discretion.
Harold Burton: The -- the employer doesn't determine the relative fitness and -- and capability of -- of the applicant, does he? He determines if the (Inaudible)
John G. Laughlin, Jr.: In the matter of promotion, yes. And in this case or in this particular circumstance where you have a group 2 employees seeking or advancing to group 1, it is not cast in terms of promotion but a preference or as -- not in terms of seniority, but in terms of a preference and that is as between non-employees.
Charles E. Whittaker: Doesn't this mean, Mr. Laughlin, that even if Mr. McKinney had been present on his job with the K-T Railroad that the time these two positions were bulleted -- bulletined, there was no assurance that he would be given either of them?
John G. Laughlin, Jr.: Positive assurance, I suppose not but --
Charles E. Whittaker: Now, then, the next question. Why do you say that this -- Mr. McKinney's seniority date should have been the 8th or the 12th of September?
John G. Laughlin, Jr.: Well, the allegation in the compliant is that he is entitled to this seniority date, that being the date these positions were first bulletined.
Charles E. Whittaker: But the rule attached to the petition -- the complaint rather will force specifically he says that seniority begins at the time the pay starts in that rule, doesn't it?
John G. Laughlin, Jr.: That's correct.
Charles E. Whittaker: Well, now, then does that mean that his pay didn't start until October when he got back in the Army and went back to work?
John G. Laughlin, Jr.: That's quite correct.
Charles E. Whittaker: And isn't that the beginning of his seniority under that rule?
John G. Laughlin, Jr.: If his seniority were to be determined strictly on the basis of the collective bargaining agreement, the petitioner here would have no complaint whatsoever. The right that he asserts, his seniority right that he has asserts here arises under the statute. If he is entitled to this right under the statute, I think, the fact that the -- a -- an adherence to the collective bargaining agreement cannot diminish or cutback that right.
Charles E. Whittaker: The statute doesn't -- except maybe you -- you demonstrate indirectly. It doesn't mention anything about seniority, isn't it?
John G. Laughlin, Jr.: The statute?
Charles E. Whittaker: The statute.
John G. Laughlin, Jr.: Oh, yes.
Charles E. Whittaker: Seniority?
John G. Laughlin, Jr.: The statute certainly, Section 9 (c) (1) provide that in the manner of restoring a veteran to his former employment, he is entitled --
Charles E. Whittaker: Yes.
John G. Laughlin, Jr.: -- to be restored without seniority.
Earl Warren: Mr. Laughlin, the only thing I want to get straight from my mind is this. Is there any difference in the position of -- of one -- of two veterans, one of whom is working under conditions where promotion comes automatically merely by reason of seniority? And in the case of the other one, there is an intervening factor where the employer has a right to determine the fitness of a man to the job and -- and therefore gives the employer some discretion as -- as I understood was the situation in this case.
John G. Laughlin, Jr.: Well, I think certainly where you have a promotion or an advancement provision in the bargaining agreement which is based solely upon seniority.
Earl Warren: Well, I'm talking about the statute now. I'm not -- let's try to (Voice Overlap) --
John G. Laughlin, Jr.: But to our mind --
Earl Warren: -- bargaining agreement --
John G. Laughlin, Jr.: -- it -- it does not make any difference.
Earl Warren: I beg your pardon.
John G. Laughlin, Jr.: I say to our mind, it does not make any difference.
Earl Warren: Under the statute.
John G. Laughlin, Jr.: That's right.
Earl Warren: Yes. Well, that's all I want to know.
John G. Laughlin, Jr.: The petitioner's position of assistant cashier was abolished on September 5 of 1952 and he was, at that time, relegated to group 2 status and resumed his employment as a relief clerk chief caller. Besides asserting these facts, the complaint alleges, of course, that the seniority date of October 7 is incorrect and that a seniority date of September 8 or 10 is the correct date and the date to which he is entitled. He asked in his complaint that he'd be given the benefit of the statute in this particular or this earlier seniority date. And if he is correct in his contention in this respect, he is entitled to be a senior too, the incumbent bill clerk and was entitled to displace him and dissimilarly under the statute, entitled to compensation for his loss of earnings resulting from his wrongful demotion to group 2 status. District Court dismissed the complaint on respondent's motion on the ground that it fails to state a claim upon which relief could be granted. On appeal to the Court of Appeals for the Tenth Circuit, the judgment of the District Court was affirmed. And the Court's view, although it recognized that petitioner would have or would probably have achieved -- meet one status on the earlier dates, it was out of the view in that sense. The status that he claims he would have achieved was conditioned and the terms of the bargaining agreement upon which he would have reached the group 1 status or positions was qualified by the condition of fitness and ability. He could not -- he could not be said that he had an absolute right to the status.
Harold Burton: The fitness and ability is considered as (Inaudible)
John G. Laughlin, Jr.: Well, I think it must be considered for purposes of this motion to dismiss. If there were any question as to his fitness or ability, I think it should be appropriately raised by answer. I don't understand that either respondent in this case questioned the fitness of the -- or ability of the -- of McKinney either at the time the position were bulletined or at the time he resumed his employment on October 7th.
Speaker: But it is true that if he had been there and the jobs were bulletined, the employer would have had a right to give the other man a non-employee job.
John G. Laughlin, Jr.: I would say he would have the right only if there were some question as to his fitness or ability. If he -- if he did not have the fitness or ability to discharge the responsibility --
Speaker: The employer says, "I just don't think that he has." That the individual --
John G. Laughlin, Jr.: Well, a suggestion I suppose is that because of this qualifications, the employer has the complete discretion in naming the employees.
Felix Frankfurter: You contest that?
John G. Laughlin, Jr.: I do. I think that would be --
Felix Frankfurter: You say it's a matter of law. You say that if there had been no war, this appellant may -- McKinney may have known the job and he could have enforced the legal right to get a promotion under the collective bargaining agreement --
John G. Laughlin, Jr.: Let me say --
Felix Frankfurter: -- is that what you're saying?
John G. Laughlin, Jr.: Yes. I think that the -- the procedure would be to invoke the grievance --
Felix Frankfurter: Well --
John G. Laughlin, Jr.: -- procedure of collective bargaining agreement.
Felix Frankfurter: Let me ask you this. Would -- do you agree that your rights under the statute must depend on whether he had a right? He would have -- he would have got him to class 1 position have he -- had he continued on the job without any military interruption.
John G. Laughlin, Jr.: I do contest that that is the sole basis upon which an employee may be restored to his -- to a status in his employment that he assertedly would have received had he been continuously employed.
Felix Frankfurter: Well, then --
John G. Laughlin, Jr.: I think, if I may say, Mr. Justice Frankfurter, what -- a reasonable approach or a reasonable requirement to impose upon the veteran is that he'd be able to show that as a reasonable probability or with reasonable certainty that he was obtained a given status or a given position had he been in the continuous employee of the railroad.
Felix Frankfurter: I don't -- the mode of proof is -- at the moment is my interest. What I want to know is whether this statute gives him something that he -- that would have been denied to him that he couldn't legally claim under the collective bargaining agreement if he remained in continuous employment.
John G. Laughlin, Jr.: I think that it does.
Felix Frankfurter: What?
John G. Laughlin, Jr.: I think that it does.
Felix Frankfurter: The statute does. You rule --
John G. Laughlin, Jr.: Yes.
Felix Frankfurter: -- out what we -- the rights are under the collective agreement.
John G. Laughlin, Jr.: I do not real -- rule those out.
Felix Frankfurter: What are you doing?
John G. Laughlin, Jr.: If -- if there are rights under the agreement, it is a very simple case. But if they are in the area where you cannot reduce it to an absolute rights --
Felix Frankfurter: Then he must be given the -- the --
John G. Laughlin, Jr.: He must be given, I would say, the opportunity to show that as a reasonable probability, he would have obtained a given status or position as of a reasonably certain date had he been continuously employed.
Felix Frankfurter: Then what you're saying is that -- in as much -- this turn on the motion to dismiss, you raise -- you raise the contestable issue which would had been allowed to go to prove, is that it?
John G. Laughlin, Jr.: Well, I think that is the least that he is entitled to in the --
Felix Frankfurter: Well, what more could he been entitled to --
John G. Laughlin, Jr.: Well --
Felix Frankfurter: -- if under the collective bargaining agreement, he could have been denied of preference.I don't mean a preference, seniority.
John G. Laughlin, Jr.: Well, it is turn -- it is a preference in this case.
Felix Frankfurter: Well, that --
John G. Laughlin, Jr.: It --
Felix Frankfurter: -- depends on what the preference statute the veteran statute means. Does it mean he could get something he could have been deprived of or he wouldn't have got if he just state an employment.
John G. Laughlin, Jr.: Well, I think certainly on that point that he is entitled to go to trial court.
Felix Frankfurter: Well, that (Voice Overlap) --
John G. Laughlin, Jr.: And let the -- let the appointing official come in and testify as to what he would have done had the -- that had been present as between the veteran and the two non-employees who were hired to fill these vacancies.
Felix Frankfurter: But the statute doesn't imply or you're not contending it for a construction that because of this statute, retrospectively, the veteran must be given a preference that he wouldn't have enjoyed if industry had gone out.
John G. Laughlin, Jr.: Oh, no.
Felix Frankfurter: All right.
John G. Laughlin, Jr.: No.
Charles E. Whittaker: I'm -- I'm worried about the factor here that you may be able (Inaudible) You say that he was entitled to have tried and tested in likelihood that he would in fact have been given a job that he now seeks. But where in the complaint do you find any such charge? You feel that the Court here sustained a motion to dismiss. This isn't revealed in that action. It does not to complaint on this ordinarily say in paragraph (4) that plaintiff was therefore at the time of this -- of his return to defendant's employee entitled to exercise his seniority rights and place himself in the position of bill clerk or in the position of assistant cashier in accordance with Rule 1 (3) (A) of said bargaining agreement. Now, that's the allegation, is it not?
John G. Laughlin, Jr.: Now, certainly that is -- that is true. But he also alleges that the seniority date that he was given, that is October 7th, is in error or incorrect. Now, the correct seniority date is September 8 or 10. That is the -- the gist of his complaint here that he has been denied the seniority date that he would have received had he been continuously employed.
Charles E. Whittaker: But nowhere does the -- I haven't seen it or made. Does he anywhere allege that in very truth, he would have gotten this job had he been there?
John G. Laughlin, Jr.: Well, I think it is -- if there is --
Charles E. Whittaker: He does attached the contract as a -- as an exhibit anyway, he doesn't. And the paragraph, it seems to me, unless you can clear this up, (3) of the contract says that he is not entitled to seniority in that group except from the day his pay starts in that group.
John G. Laughlin, Jr.: Yes, I agree, Mr. Justice Whitaker. I think that whether -- if there is not an expressed allegation in this complaint that he would have obtained or he would have received the appointments there, I think it is a certainly a fair inference or reasonable inference and he could very well be in -- and he could very well indulge the veteran that -- at this point particularly where the only predicates for the September 8 or 10 date would be that he had -- he would have obtained though the -- those positions had he been present at the time. The Court of Appeals, as I say, would confine the -- the benefit, the seniority benefit conferred by Section 9 (c) (1) and by -- and considered together with Section 9 (c) (2) to those instances where the advanced position or the advanced status would have been obtained as a matter of absolute right. And I think we should note too here that the Court of Appeals recognized in connection with this Rule 1 (3) (A) that had the veteran been present, he could have demanded the group 1 positions after his qualifications or his fitness and ability had been determined.
William O. Douglas: Do you want -- do you want a trial on the issue of reasonable probability?
John G. Laughlin, Jr.: Reasonable probability.
Felix Frankfurter: But was there -- under the collective agreement, internal collective agreement procedure for determining. Suppose he hadn't been given seniority position, what was then the collective agreement that is -- would enabled him to charge that as a grievance subject to grievance procedure. Was there a grievance procedure on such a matter?
John G. Laughlin, Jr.: Well, in the -- the pertinent provision, I think, Mr. Justice Frankfurter, would be Rule 31 of the agreement on page 9. Any employee who considers himself otherwise unjustly treated shall be -- have the same rights as employees subject to disciplinary action.
Felix Frankfurter: What rule? 29?
John G. Laughlin, Jr.: Rule 31.
Felix Frankfurter: 31. So that -- let me see how this goes. You go to -- I suppose you were allowed to go to the issue and you put in your testimony and the -- the employers says "No, I wouldn't have him." Is this retrospective going back to a long time? Or he -- would he first have to go to the procedure under the collective -- under Rule 31?
John G. Laughlin, Jr.: If he were enforcing a right arising under the Universal Military Training and Service Act, he would not, in our view.
Felix Frankfurter: He would not.
John G. Laughlin, Jr.: He would not.
Felix Frankfurter: Well, I'm going to ask you about some more questions about that.